 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                No. 1:19-cv-00556-JDP
12                        Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13           v.                                        THAT PLAINTIFF BE PERMITTED TO
                                                       PROCEED ON COGNIZABLE CLAIM AND
14    J. BURNES, et al.,                               THAT NON-COGNIZABLE CLAIMS BE
                                                       DISMISSED WITHOUT PREJUDICE
15                        Defendants.
                                                       OBJECTIONS, IF ANY, DUE IN 14 DAYS
16

17          Plaintiff Kareem J. Howell is a state prisoner proceeding without counsel in this civil

18   rights action brought under 42 U.S.C. § 1983. On August 7, 2019, I screened Howell’s complaint

19   and found that he stated an excessive force and a First Amendment claim against defendant

20   Burnes, as well as a deliberate indifference claim against defendant Magallanes, but no other

21   claims. See ECF No. 9. That order gave Howell three options: (1) proceed only on the claims

22   found cognizable, (2) amend the complaint to add additional facts to make out additional claims,

23   or (3) stand on the current complaint subject to dismissal of claims and defendants. On August

24   23, 2019, Howell filed a notice indicating his desire to proceed only on the claims deemed

25   cognizable. ECF No. 10. Accordingly, I recommend that his remaining claims be dismissed

26   without prejudice.

27          RECOMMENDATION

28          Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a
                                                      1
 1   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

 2   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

 3   magistrate judge’s jurisdiction in this case, so any dismissal of a claim requires an order from a

 4   district judge. Id. Thus, the undersigned submits the following findings and recommendations

 5   under 28 U.S.C. § 636(b)(l):

 6            1. Plaintiff states a cognizable excessive force claim and a First Amendment claim

 7               against defendant J. Burnes, as well as a deliberate indifference claim against

 8               defendant Magallanes.

 9            2. Plaintiff’s remaining claims should be dismissed without prejudice.

10            Within fourteen (14) days of service of these findings and recommendations, plaintiff may

11   file written objections with the court. If plaintiff files such objections, he should do so in a

12   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

13   Plaintiff is advised that failure to file objections within the specified time may result in the waiver

14   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

15   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18
     Dated:      September 5, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22            No. 205
23

24

25

26
27

28
                                                         2
